 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DERRICK L COLLINS,                                No. 2:19–cv–1530 TLN–KJN
12                        Plaintiff,
13             v.                                       ORDER
14    XL CONSTRUCTION, et al.,
15                        Defendants.
16

17            On January 31, 2020 the magistrate judge filed findings and recommendations (ECF No.

18   19), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28   ///
                                                       1
 1   1. The findings and recommendations (ECF No. 19) are ADOPTED IN FULL;

 2   2. Defendants’ Motion to Dismiss (ECF No. 11) is GRANTED;

 3   3. Plaintiff is granted leave to amend his race discrimination and retaliation claims, as

 4       outlined in the Findings and Recommendations;

 5   4. Plaintiff’s “Equal Pay Act” and “Whistleblower Protection Act” claims are

 6       DISMISSED without leave to amend;

 7   5. Within 21 days of electronic filing of this Order, Plaintiff shall file either: (a) a first

 8       amended complaint or (b) a request for voluntary dismissal of the action without

 9       prejudice; and

10   6. Plaintiff is informed that failure to timely comply with the findings and

11       recommendations and this Order may result in dismissal of the action pursuant to

12       Federal Rule of Civil Procedure 41(b).

13   IT IS SO ORDERED.

14   Dated: March 6, 2020

15

16

17                             Troy L. Nunley
                               United States District Judge
18

19

20
21

22

23

24

25

26
27

28
                                                  2
